Forest Laboratories, Inc. 909 Third Avenue New York, NY 10022-4731 Tel (212) 421-7850 Rita Weinberger February 23, 2011 VIA EDGAR Jim B. Rosenberg, Sr. Asst. Chief Accountant Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Forest Laboratories, Inc. Form 10-K for the Fiscal Year Ended March 31, 2010 Filed May 26, 2010 File No. 001-05438 Dear Mr. Rosenberg: We acknowledge receipt of the Securities and Exchange Commission’s comment letter dated February 7, 2011.We are in the process of drafting our response and anticipate filing it by March 9, 2011. Sincerely, /s/ Rita Weinberger of FOREST LABORATORIES, INC. cc:Kei Nakada Staff Accountant Lisa Vanjoske Assistant Chief Accountant Herschel S. Weinstein, Esq. General Counsel Melissa Cooper, Esq. Outside Counsel
